 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 100
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 CHARLES HEAD

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THE UNITED STATES OF AMERICA,                        CASE NO. 2:08-CR-00093, 2:08-CR-00116
11                                Plaintiff,
                                                          STIPULATION AND ORDER TO MODIFY
12                          v.                            BRIEFING SCHEDULE RE: CHARLES
13   CHARLES HEAD,                                        HEAD’S MOTION FOR COMPASSIONATE
                                                          RELEASE
14                                Defendant.
15

16

17          The United States and defendant Charles Head by and through his attorney of record, Erin J.

18 Radekin, respectfully submit this stipulation and proposed order requesting to set a briefing schedule

19 pertaining to Mr. Head’s motion to reduce sentence, or for compassionate release, pursuant to 18 U.S.C.

20 § 3582(c)(1)(A)(i), ECF No. 1728.

21
            The parties agree and stipulate as follows:
22
            1. Mr. Head’s pro se motion under § 3582(c)(1)(A)(i) was filed on December 28, 2020. ECF
23
     No. 1728.
24

25          2. On March 4, 2021, the court expanded Ms. Radekin’s appointment to include representation

26 of Mr. Head in connection with a motion for compassionate release under § 3582(c)(1)(A)(i). ECF No.

27 1730.

28
            3. On March 17, 2021, the court adopted the parties’ proposed briefing schedule, which
                                                          1
     provided that the opening brief would be filed on April 15, 2021, the government’s brief 14 days after
 1

 2 the opening motion, and any reply to the government’s brief 7 days after the government’s brief is filed.

 3          3. The parties have conferred and agree to the following modification of the briefing schedule:

 4 Ms. Radekin is to file an opening motion pertaining to Mr. Head’s motion to reduce sentence or for

 5
     compassionate release no later than April 22, 2021. The government’s opposition, or statement of non-
 6
     opposition, is due 14 days after the opening motion or supplemental brief is filed. Any reply to the
 7
     government’s brief is due 7 days after the government’s brief is filed.
 8
     IT IS SO STIPULATED.
 9

10                                                              Respectfully submitted,

11 Dated: April 15, 2020                                        PHILLIP A. TALBERT
                                                                Acting United States Attorney
12
                                                                /s/ Matthew Morris
13
                                                                MATTHEW MORRIS
14                                                              Assistant United States Attorney

15
     Dated: April 15, 2020                                      /s/ Erin J. Radekin
16                                                              ERIN J. RADEKIN
17                                                              Counsel for Defendant
                                                                CHARLES HEAD
18

19                                                  ORDER
20          IT IS SO ORDERED this 5th day of May, 2021.
21

22

23

24

25

26

27

28

                                                        2
